Exhibit 10.17

AMENDED AND RESTATED

TWO-YEAR CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (the “Agreement”) is made and entered into as
of July 28, 2014, by and between East Boston Savings Bank (the “Bank”), a bank
organized under the laws of the Commonwealth of Massachusetts with its
headquarters located in East Boston, Massachusetts (the “Bank”) and Frank Romano
(the “Executive”). This Agreement is effective December 17, 2013 (the “Effective
Date”).

WITNESSETH

WHEREAS, the Executive originally entered into a two-year change in control
agreement with the Bank on December 17, 2013 (the “Original Agreement”); and

WHEREAS, in connection with the conversion of Meridian Financial Services,
Incorporated (the “MHC”) from the mutual holding company to the stock holding
company form of organization, the Bank desires to amend and restate the Original
Agreement in order to remove any reference to the MHC structure and to make
certain other changes; and

WHEREAS, the Original Agreement may be amended in accordance with Section 8(b)
of the Original Agreement; and

WHEREAS, the Executive has agreed to such amendment and restatement of the
Original Agreement; and

WHEREAS, the Board of Directors of the Bank and the Executive believe it is in
the best interests of the Bank to enter into the Agreement in order to reinforce
and reward the Executive for his service and dedication to the continued success
of the Bank.

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. TERM OF AGREEMENT

(a) The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the Effective Date and ending on the second anniversary
date of the Effective Date, plus (ii) any and all extensions of the initial term
made pursuant to this Section 1.

(b) The term of this Agreement shall be extended for one day each day so that a
constant twenty-four (24) calendar month term shall remain in effect, until such
time as the board of directors of the Bank (the “Board”) or Executive elects not
to extend the term of the Agreement by giving written notice to the other party
in accordance with the terms of this Agreement, in which case the term of this
Agreement shall be fixed and shall end on the second anniversary of the date of
such written notice.



--------------------------------------------------------------------------------

2. DEFINITIONS

(a) “Change in Control” shall mean a change in control of the Bank or Meridian
Bancorp, Inc., a Maryland corporation (the “Company”), as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations promulgated thereunder, including the following:

 

  (1) Change in ownership: A change in ownership of the Bank or the Company
occurs on the date any one person or group of persons accumulates ownership of
more than 50% of the total fair market value or total voting power of the Bank
or the Company; or

 

  (2) Change in effective control: A change in effective control occurs when
either (i) any one person or more than one person acting as a group acquires
within a twelve (12)-month period ownership of stock of the Bank or Company
possessing 35% or more of the total voting power of the Bank or Company; or
(ii) a majority of the Bank’s or Company’s Board of Directors is replaced during
any 12-month period by Directors whose appointment or election is not endorsed
in advance by a majority of the Bank’s or Company’s Board of Directors (as
applicable), or

 

  (3) Change in ownership of a substantial portion of assets: A change in the
ownership of a substantial portion of the Bank’s or Company’s assets occurs if,
in a twelve (12)-month period, any one person or more than one person acting as
a group acquires assets from the Bank or Company having a total gross fair
market value equal to or exceeding 40% of the total gross fair market value of
the Bank’s or Company’s entire assets immediately before the acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of the
Bank’s or Company’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets.

(b) “Good Reason” shall mean a termination by the Executive following a Change
in Control based on the following:

(1) a material diminution in the Executive’s base compensation as in effect
immediately prior to the date of the Change in Control or as the same may be
increased from time to time thereafter, (2) a material diminution in the
Executive’s authority, duties or responsibilities as in effect immediately prior
to the Change in Control, or (3) a material diminution in the authority, duties
or responsibilities of the officer (as in effect immediately prior to the date
of the Change in Control) to whom the Executive is required to report,

(2) any material breach of this Agreement by the Bank, or

 

2



--------------------------------------------------------------------------------

(3) an involuntary relocation of the Bank’s offices in which Executive is
principally employed by more than 10 miles;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank (or its successor)
within sixty (60) days of the initial existence of the condition, describing the
existence of such condition, and the Bank shall thereafter have the right to
remedy the condition within thirty (30) days of the date the Bank received the
written notice from the Executive. If the Bank remedies the condition within
such thirty (30) day cure period, then no Good Reason shall be deemed to exist
with respect to such condition. If the Bank does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.

(c) Termination for Cause shall mean:

 

  (1) the commission by, or indictment of, Executive for any felony involving
moral turpitude, deceit, dishonesty, or fraud;

 

  (2) a material act or acts of dishonesty in connection with the performance of
Executive’s duties, including without limitation, material misappropriation of
funds or property;

 

  (3) an act or acts of gross misconduct by Executive; or

 

  (4) continued, willful, and deliberate non-performance by Executive of duties
(other than by reason of illness or disability) which has continued for more
than thirty (30) days following written notice of non-performance from the
Board.

A determination of whether Executive’s employment shall be terminated for Cause
shall be made at a meeting of the Board called and held for such purpose, at
which the Board makes a finding that in good faith opinion of the Board an event
set forth in clauses (1), (2), (3), or (4) above has occurred and specifying the
particulars thereof in detail.

(d) For purposes of this Agreement, any termination of Executive’s employment
shall be construed to require a “Separation from Service” in accordance with
Code Section 409A and the regulations promulgated thereunder, such that the Bank
and Executive reasonably anticipate that the level of bona fide services
Executive would perform after termination of employment would permanently
decrease to a level that is less than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36)-month period.

 

3



--------------------------------------------------------------------------------

3. BENEFITS UPON TERMINATION

(a) If the Executive’s employment by the Bank shall be terminated subsequent to
a Change in Control and during the term of this Agreement by (i) the Bank for
other than Cause, or (ii) the Executive for Good Reason, then the Bank shall:

(1) pay Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or beneficiaries or estate, as applicable, a cash severance amount
equal to:

(i) two (2) times the Executive’s base salary in effect as of the Date of
Termination,

(ii) the highest level of cash incentive compensation earned by the Executive
from the Bank in any one of the three calendar years immediately preceding the
year in which the termination occurs, and

(iii) payable by lump sum within ten (10) business days of the Date of
Termination.

(2) cause to be continued non-taxable medical and dental coverage substantially
identical to the coverage maintained by the Bank for Executive prior to
Executive’s termination, with the Executive responsible for his share of
employee premiums, for twenty-four (24) months. Notwithstanding the foregoing,
if applicable law (including, but not limited to, laws prohibiting
discriminating in favor of highly compensated employees), or, if participation
by the Executive is not permitted under the terms of the applicable health
plans, or if providing such benefits would subject the Bank to penalties, then
the Bank shall pay the Executive a cash lump sum payment reasonably estimated to
be equal to the value of such non-taxable medical and dental benefits, with such
payment to be made by lump sum within ten (10) business days of the Date of
Termination, or if later, the date on which the Bank determines that such
insurance coverage (or the remainder of such insurance coverage) cannot be
provided for the foregoing reasons.

(b) In no event shall the payments or benefits to be made or provided to
Executive under Section 3 hereof (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and in order to avoid such a result, Termination Benefits will be
reduced, if necessary, to an amount the value of which is one dollar ($1.00)
less than an amount equal to three (3) times Executive’s “base amount,” as
determined in accordance with Section 280G of the Code. The reduction required
among the Termination Benefits provided by this Section 3 shall be applied to
the cash severance benefits otherwise payable under Section 3(a) hereof.

 

4



--------------------------------------------------------------------------------

4. NOTICE OF TERMINATION

Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the Date of
Termination and, in the event of termination by Executive, the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. “Date of
Termination” shall mean the date specified in the Notice of Termination (which,
in the case of a termination for Cause, shall be immediate). In no event shall
the Date of Termination exceed thirty (30) days from the date the Notice of
Termination is given.

 

5. SOURCE OF PAYMENTS

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

 

6. REQUIRED REGULATORY PROVISIONS

Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

7. NO ATTACHMENT

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

 

8. ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a) This Agreement contains the entire understanding between the parties hereto
and supersedes the Original Agreement, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.

(b) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

5



--------------------------------------------------------------------------------

9. SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

10. HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

11. GOVERNING LAW

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts but only to the extent not superseded by federal law.

 

12. ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator, mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within twenty-five (25) miles from the main office
of the Bank, in accordance with the rules of the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

13. PAYMENT OF LEGAL FEES

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been resolved in Executive’s favor, and such reimbursement
shall occur no later than sixty (60) days after the end of the year in which the
dispute is settled or resolved in Executive’s favor.

 

14. OBLIGATIONS OF BANK

The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Bank under this Agreement.

 

6



--------------------------------------------------------------------------------

15. SUCCESSORS AND ASSIGNS

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, as of the date
first above written.

 

EAST BOSTON SAVINGS BANK By: /s/ Richard J. Gavegnano Richard J. Gavegnano

 

EXECUTIVE By: /s/ Frank Romano Frank Romano

 

8